        Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 1 of 12



                  IN THE UNITED STATES DISTPaCT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


  KRISSY SANCHEZ,
                                                  CV 18-91-BLG-SPW
                       Plaintiff,

  vs.                                              ORDER


 FRIEDEL,LLC,CHRIS FRIEDEL,
 RICH FRIEDEL,NEIL FRIEDEL,and
 DOUGLAS FRIEDEL,

                       Defendants.




        On July 22, 2020, Magistrate Judge Cavan entered his Findings and

Recommendations on Douglas Friedel, Neil Friedel, Chris Friedel, Rich Friedel,

and Friedel LLC's Motion to Dismiss. (Doc. 56). Sanchez is a pro se litigant.

Judge Cavan divided his recommendations into five discrete pieces and ultimately

recommended that all but one of Sanchez's claims be dismissed and that


Defendants were entitled to summary judgment on all issues except for Sanchez's

claim under 42 U.S.C. § 1983 regarding her interaction with Neil Friedel on

September 14, 2017. (Doc 56 at 34).


        Defendant Neil Friedel (hereinafter "Neil")timely objected. (Doc. 57). Neil

objects to Judge Cavan's finding that summary judgment was inappropriate

because Neil failed to meet his burden showing that he did not act under color of
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 2 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 3 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 4 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 5 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 6 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 7 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 8 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 9 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 10 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 11 of 12
Case 1:18-cv-00091-SPW-TJC Document 60 Filed 02/09/21 Page 12 of 12
